Citation Nr: 1327249	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  09-45 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an effective date prior to January 3, 2003 for a grant of service connection for thalessemia minor, to include on the basis of clear and unmistakable error in the December 1968 rating decision.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Providence, Rhode Island Regional Office (RO) of the Department of Veterans Affairs (VA) that assigned an effective date of January 3, 2003 for a grant of service connection for thalassemia minor.  

During the current appeal, and specifically in April 2012, the Veteran testified at a videoconference hearing conducted before the undersigned Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c) (West 2002 & Supp. 2012) and is rendering the determination in this case.  A transcript of the testimony has been associated with the Veteran's claims file.  

The instant matter was previously before the Board in March 2012, at which time it was remanded for further development.  Specifically, the Board requested that the Agency of Original Jurisdiction (AOJ) develop and consider the Veteran's claim for an effective date prior to January 3, 2003 for service connection for thalassemia minor, to include whether there was of clear and unmistakable error in the December 17, 1968 rating decision.  The AOJ subsequently readjudicated the claim in the June 2012 Supplemental Statement of the case (SSOC).  Thus, the AOJ has complied with all of the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  


FINDINGS OF FACT

1.  In a December 1968 rating decision, the RO denied service connection for thalassemia minor based on a finding that it was a constitutional or developmental abnormality and therefore not a disability under the law.  The Veteran was notified of that decision and did not perfect an appeal thereof.  

2.  The December 1968 rating decision was reasonably supported by the evidence on file at that time and by prevailing legal authority.  

3.  The Veteran attempted to reopen his previously denied claim for service connection for blood disorders, on January 10, 1980.  In a February 1980 rating action, the RO denied the Veteran's claim on the basis that evidence submitted was not new and material.  The Veteran was notified of that decision and did not appeal the February 1980 decision within the one year period.  

4.  The Veteran did not attempt to reopen his previously denied claim for service connection for blood abnormalities, to include thalassemia minor until January 3, 2003.  


CONCLUSIONS OF LAW

1.  The rating decision of December 1968 which denied the Veteran's claim for service connection for thalassemia minor was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2012).  

2.  The criteria for an effective date earlier than January 3, 2003, for the award of service connection for thalassemia, minor have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.400 (2012).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the veteran with notice of what evidence not previously provided will help substantiate his claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify a veteran of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

Nevertheless, in this case, the Veteran is challenging the effective date for the grant of service connection for thalassemia minor.  In Dingess, the Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection for thalassemia minor was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  See also VAOPGCPREC 8-03 (December 22, 2003).  Accordingly, the Board finds that further notice from VA to the Veteran is not required with regard to his claim for an earlier effective date for the grant of service connection for thalassemia minor.  See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (holding that VA is not required to provide claimant with an additional VCAA notice after the filing of a Notice of Disagreement challenging the effective date of an award for benefits).  

VA has also satisfied its duty to assist the Veteran at every stage of this case.  All available service treatment records as well as all identified VA and private medical records, and Social Security Administration (SSA) records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim for an earlier effective date.  Additionally, the Veteran has submitted numerous written statements and has testified before the undersigned VLJ in support of his appeal.  

The Board notes that the Veteran is also contending that he is entitled to an effective date prior to January 3, 2003 for the award of service connection for thalassemia minor, on the basis of clear and unmistakable error in a December 1968 rating decision.  In that regard, given the parameters of the law surrounding CUE claims, the duties to notify and assist imposed by the VCAA are not applicable where CUE is claimed in decisions by the Board (see Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001)), or in decisions by the RO (see Parker v. Principi, 15 Vet. App. 407 (2002)).  

II.  Analysis - Clear and Unmistakable Error

A rating decision is final and binding as to the conclusions based on the evidence on file at the time VA issues written notification.  38 C.F.R. § 3.104(a).  A final and binding RO decision will be accepted as correct in the absence of clear and unmistakable error.  Where the evidence establishes such an error, the prior decision will be reversed or amended and it will have the same effect as if the corrected decision had been made on the same date as the reversed or amended decision.  38 C.F.R. § 3.105(a).

The Court has consistently stressed the rigorous nature of the concept of clear and unmistakable error.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  '"Clear and unmistakable error' requires that error, otherwise prejudicial, . . . must appear undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-4. "It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The Court has propounded the following three-pronged test for determining when there was clear and unmistakable error present in a prior decision: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and, (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245  (1994) citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

Simply to claim clear and unmistakable error on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of clear and unmistakable error, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of clear and unmistakable error.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

In the November 2008 NOD, the Veteran alleged that the effective date for service connection for thalassemia minor should be in 1968 based on date of the application he filed after his separation from service.  He also argued that the rules and regulations that the Board relied on to grant service connection in the July 2008 decision were in effect at the time of the December 1968 rating decision that initially denied his claim.  This same argument was made by the Veteran and his representative at the April 2012 hearing.  In essence, the Veteran claims that the RO committed clear and unmistakable error in not granting his claim for service connection at the time of the December 1968 rating decision.  

A brief historical overview reflects that a claim for service connection for thalassemia minor was denied by the RO in a December 1968 rating decision.  Notice of this denial was provided to the Veteran and while he filed a notice of disagreement with the decision, he failed to perfect his appeal.  As such, this decision became final.  In January 1980, the Veteran filed what can be construed as a petition to reopen his previously denied claim for service connection for blood abnormalities, to include anemia, and in a February 1980 decision, the RO denied this claim.  The Veteran did not appeal the February 1980 rating action and this determination became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  Following this denial, in January 2003, the Veteran filed another petition to reopen his claim for service connection for blood abnormalities resulting in anemia, to include hemochromatosis and thalassemia.  The RO denied this claim in the December 2003 rating decision.  The Veteran appealed this denial in the December 2004 notice of disagreement (NOD), and perfected a timely appeal of the December 2003 rating decision in November 2006.  In the July 2008 decision, the Board reopened the Veteran's claim of service connection for blood abnormalities resulting in anemia, to include hemochromatosis and thalassemia, and determined that the Veteran was entitled to service connection for thalassemia minor.  In the September 2008 rating decision, the RO granted service connection for thalassemia minor and assigned a 10 percent disability rating for this disorder, effective January 3, 2003, and a 30 percent disability rating, effective March 16, 2006.  

After considering the evidence of record under the laws and regulations as set forth above, the Board finds that January 3, 2003 is the correct date for the grant of service connection for thalassemia minor.  Although the Veteran has alleged that he is entitled to an earlier effective date for his award of service connection, there is no basis under the governing legal criteria to establish such entitlement.  

At the time of the 1968 decision, the law with respect to service connection also provided that congenital or developmental defects were not diseases or injuries within the meaning of applicable law and regulations for VA compensation purposes.  38 C.F.R. § 3.303(c).  A defect is a structural or inherent abnormality or condition which is more or less stationary in nature and not considered capable of improving or deteriorating while a disease is a condition that is considered capable of improving or deteriorating.  See VAOPGCPREC 82-90; VAOPCGPREC 1-90.  In the adjudication of claims for service connection for conditions of congenital or developmental origin, close attention must be paid to the question of whether the condition is a disease process or is simply a defect or abnormality.  Id.  Congenital or developmental "defects," automatically rebut the presumption of soundness and therefore are considered to have pre-existed service.  38 C.F.R. §§ 3.303(c), 4.9; Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that the Secretary's exclusion of personality disorders from "diseases" or "injuries" as a congenital or developmental defect, such that the presumption of soundness does not apply, to be a valid exercise of the authority granted to the Secretary).  Service connection may be granted for diseases of congenital, developmental, or familial origin, but not for defects, unless such defect was subject to superimposed disease or injury during military service.  Id.  

In Smith v. Shinseki, the Court held that the language of 38 C.F.R. § 3.303(c) had not changed since 1966, and the General Counsel Precedent Opinion 82-90, which was originally issued in 1985, reflected the language of the regulation in effect in 1966.  The Court further held that the precedent opinion did not reflect new or different interpretation of the regulation, nor was it a response to a new statement of law by the Court.  According to the Court, the opinion appeared to be a statement of "the Secretary's existing interpretation and application of his own regulation as it has historically been interpreted."  The Court went on to say that in light of the consistency of the language of the regulation from 1966 to the present, "the Secretary's stated interpretation of his own regulation - § 3.303(c) - as set forth in VA General Counsel Precedent Opinions 67-90 and 82-90, was the interpretation that should have been applied by the Board in 2008 and the RO in 1966."  See Smith v. Shinseki, No. 08-1959, 2010 WL 1735135, at 2.  As such, the Board finds that the interpretation of § 3.303(c) as discussed in General Counsel Precedent Opinions 82-90 and 1-90 should have also been applied by the RO in the December 1968 decision.  

The Board observes that the evidence of record at the time of the December 1968 rating decision included the Veteran's service treatment records as well as the October 1968 VA examination report.  A review of the October 1965 entrance examination report is clear for any signs or notations of blood abnormalities or disorders, to include thalassemia minor.  However, a February 1968 clinical record reflects that the Veteran was admitted to the 6th Convalescent Center with a diagnosis of vivax and falciparum malaria.  In the April 1968 Physical Profile report, the medical examiner placed the Veteran on a P-2 profile, ordered that he not be assigned to any "endemic malaria areas," and noted that he developed severe anemia on treatment for his malaria.  A June 1968 discharge report provides a more detailed summary of the Veteran's several months-long admission at the 6th Convalescent Center, and reflects that the Veteran developed malaria, which included a mixed infection of vivax and falciparum, at the end of January 1968.  It was noted that over the next few months an attempt was made to find the cause for his anemia.  When providing his medical history, the Veteran did note that his mother was anemic.  After undergoing several electrophoresis procedures, it was determined that the Veteran had thalassemia.  According to the military physician, this explained why the Veteran "had a well-compensated anemia of 36 [percent] Hct (hematocrit)."  The Veteran was discharged with diagnoses of "[m]alaria, mixed, plasmodium falciparum and plasmodium vivax" and "[t]halaseemia minor, manifested by mild anemia and splenomegaly" that existed prior to service.  He was thereafter discharged to duty with a P-3 Profile.  At the July 1968 separation examination, in the Summary of Defects and Diagnoses section, the medical examiner noted that the Veteran had thalassemia minor.  

At the October 1968 VA examination, the VA examiner reviewed the service treatment records, and noted that the Veteran was hospitalized for malaria while serving in the military, and further noted that the Veteran was informed at the time that he had an enlarged spleen and was anemic.  On physical examination, the examiner noted that the Veteran's lymphatic and hemic system was normal, and that laboratory tests were clear for any signs of malaria.  The examiner further noted that the Veteran underwent hemoglobin electrophoreses procedures in service which revealed a diagnosis of thalassemia minor.  According to the examiner, this condition is manifested by chronic anemia - a condition which is inherited and permanent.  

In the December 1968 rating decision, the RO denied the Veteran's claim for thalassemia minor on the basis that this was a constitutional or developmental abnormality and not a disability under the law.  While the RO did not fully set forth reasons and bases discussing why this condition is considered a constitutional or developmental abnormality, the Board finds that there was no error in this regard.  Specifically, the Board notes that the RO based its decision on various factors, to include the service treatment records which described the Veteran's thalassemia minor as "untreated" and "unchanged," and findings from the October 1968 VA examination report, wherein the examiner characterized the Veteran's thalassemia as chronic anemia that is "inherited" and "permanent."  

In the June 2013 Informal Hearing Presentation, the Veteran also argued that the RO failed to correctly apply 38 C.F.R. § 3.304(b), which provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled in service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

In his June 2013 Informal Hearing Presentation, the Veteran, by way of his representative, conceded that his thalassemia minor preexisted his service.  However, he claimed that in-service clinical records indicating that his thalassemia was manifested by his anemia suggest that previously absent symptoms did develop over time.  He further argues that the 1968 examination report did not mention aggravation or lack of aggravation of any condition, and therefore, VA did not show by clear and unmistakable evidence that his condition was not aggravated by service.  

Pursuant to VAOPGCPREC 82-90, in adjudicating claims for service-connection, "for conditions of congenital or developmental origin, close attention must be paid to the question of whether the condition is a disease process or is simply a defect or abnormality."  The opinion further provides that when there is a preexisting disease that is congenital, developmental or familial in origin, entitlement to service connection then turns on the question of whether manifestations of the disease in service constituted aggravation of the condition.  See VAOPGCPREC 82-90.  

To the extent that the Veteran's claim constitutes assertions that the RO erred in its application of 38 C.F.R. § 3.303(c) and/or erred in its failure to apply and follow 38 C.F.R. § 3.304(b), such arguments must fail.  The Board finds that evidence of record at the time of the December 1968 decision does not definitively show that thalassemia minor was a disease and not a defect.  As such, the RO could apply 38 C.F.R. § 3.303(c) which addresses congenital or developmental defects.  

In a medical article issued through the National Institute of Health (NIH), thalassemia is defined as an inherited blood disorder in which the body makes an abnormal form of hemoglobin, the protein in red blood cells that carries oxygen.  See www.nlm.nih.gov/medlineplus/ency/article/000587.htm.  Persons with this form of the disorder are carriers of the disease and usually do not have symptoms.  See Id.  

A review of the service treatment records is clear for any evidence indicating that the Veteran's thalassemia minor is a disease rather than a defect.  Indeed, when he was first assessed with thalassemia minor in June 1968, the medical examiner characterized this abnormality as something that was both "untreated" and "unchanged" and as a condition that existed prior to service.  The characterization of an abnormality as untreated gives the impression that this abnormality was not one subject to change or improvement with medication or treatment.  In addition, at the October 1968 VA examination, the VA examiner described thalassemia minor as a condition that is inherited and permanent, thereby giving the impression that no amount of treatment or medication would serve to change or alter the static course of this hereditary abnormality.  The medical evidence of record subsequent to the December 1968 rating decision is also clear for any indication that in-service findings of thalassemia minor were characterized as anything other than a hereditary abnormality.  

The Board acknowledges a portion of VAOPGCPREC 82-90 which indicates that congenital or developmental defects can be subject to superimposed disease or injury, and if during an individual's military service, superimposed disease or injury does occur, service connection may be warranted for the resultant disability.  Although the records reflect that the Veteran developed malaria in service, there is nothing in the record suggesting that the Veteran's thalassemia was superimposed by malaria.  Based on the evidence of record, it appears that treatment provided for the Veteran's malaria simply led to the discovery of his thalassemia, which was thereafter manifested by anemia.  The malaria was a separate and distinct disorder which was resolved by the time of his October 1968 VA examination.  As such, there is nothing in the record that reflects that his thalassemia was superimposed by these conditions.  

The Board further notes that at the time of the December 1968 rating action, the rating board was permitted to rely on its own medical judgment to support its conclusions.  Cf. Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the rating board cannot substitute its own medical judgment for that of medical professionals).  A medical member of the rating board participated in the December 1968 determination and, as a signatory of the determination, affirmed his agreement with the finding that the preponderance of the medical and lay evidence was against the Veteran's claim (i.e. that the condition was a congenital or developmental abnormality and not a disability under the law).  See MacKlem v. Shinseki, 24 Vet. App. 63 (2010), aff'd Macklem v. Shinseki, 445 Fed. Appx. 310 (Fed. Cir. Jan 11, 2012) (unpublished); see also Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995) (holding that the VA's position was substantially justified in a pre-Colvin decision relying on its own medical judgment).  The Board acknowledges the October 1968 VA examination wherein the examiner characterized the Veteran's thalassemia minor as a disease.  To the extent the July 1968 determination is alleged to be contrary to the medical evidence of record, the Board finds that the rating board apparently relied on the medical judgment of the medical member in deciding the claim.  Thus, whether the Veteran's thalassemia minor was a congenital or developmental defect or diseased at the time of the December 1968 rating decision is debatable.  In other words, the Board cannot state that the claim should have been undebatably granted based upon the evidence of record at that time.  Rather, the Board finds that a reasonable minds could have differed on whether the Veteran's thalassemia minor was a congenital or developmental defect or a disease.  This cannot constitute clear and unmistakable error.  See Damrel, 6 Vet. App. at 245 (a mere disagreement with how the evidence was weighed does not constitute clear and unmistakable error).  

To the extent that the more recent evidence of record reflects that service connection was warranted for the Veteran's thalassemia minor, the Board is not responsible for review of this evidence, and has primarily focused on the evidence of record in existence at the time of the December 1968 rating decision, to include the service treatment records and the October 1968 VA examination report.  Additional medical evidence associated with the claims file subsequent to the December 1968 rating decision, and which reveals information regarding the characterization of his thalassemia, is not relevant with regard to whether the December 1968 rating decision should be revised on the basis of clear and unmistakable error.  

Finally, though the rating action in 1968 does not cite to all the clinical records before it or elaborate on the bases of its final decision, the Board notes that prior to February 1990, the RO was not required to include in their decisions a summary of the evidence considered or the reasons for the disposition.  See Eddy v. Brown, 9 Vet. App. 52 (1996) at 58, and Crippen v. Brown, 9 Vet. App. 412 (1996) at 420.  On the basis of the above analysis, the Board finds that the Veteran has not met the relevant burden, and therefore, the December 17, 1968 rating action did not involve clear and unmistakable error and is final.  38 U.S.C.A. §§ 5107, 5108, 7105; 38 C.F.R. §§ 3.104, 3.105, 3.156.  

III.  Analysis - Earlier Effective Date

The Veteran claims that he warrants an effective date prior to January 3, 2003 for the grant of service connection for thalassemia minor.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of service connection and compensation based on a reopened claim will be, "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400.  

Additionally, under 38 C.F.R. § 3.155(a), the claimant or a representative of the claimant can file an informal claim by communicating an intent to apply for one or more VA benefits.  See also 38 C.F.R. § 3.1(p).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the grant of an effective date earlier than January 3, 2003, for the award of service connection for thalassemia minor.  

As discussed above, the Veteran did not perfect an appeal following the December 1968 rating decision, and this decision is deemed to be final.  The agency of original jurisdiction may close the case for failure to respond after receipt of the statement of the case.  38 U.S.C.A. § 7105(d)(3) (West 2002 & Supp. 2012); 38 C.F.R. § 20.1103.  In January 1980, the Veteran filed a petition to reopen his claim for service connection for anemia, and in a February 1980 rating action, the RO denied the Veteran's claim on the basis that he had not submitted new and material evidence sufficient to reopen the claim.  The Veteran did not appeal this decision and the matter is final.  See 38 C.F.R. § 20.1103.  

Following the February 1980 rating decision, the next time the Veteran submitted an application to reopen the claim for service connection for blood abnormalities resulting in anemia, to include thalassemia, was in January 2003.  The RO denied this claim in the December 2003 rating decision.  The Veteran appealed this denial in the December 2004 notice of disagreement (NOD), and perfected a timely appeal of the December 2003 rating decision in November 2006.  In the July 2008 decision, the Board reopened the Veteran's claim of service connection for blood abnormalities resulting in anemia, to include hemochromatosis and thalassemia, and determined that the Veteran was entitled to service connection for thalassemia minor.  In the September 2008 rating decision, the RO granted service connection for thalassemia minor and assigned a 10 percent disability rating for this disorder, effective January 3, 2003, and a 30 percent disability rating, effective March 16, 2006.  In November 2008, the Veteran filed a notice of disagreement with respect to the effective date assigned for his thalassemia minor, and in November 2009, he perfected his appeal.  

Based on a review of the claims file, the Board finds that the effective date of January 3, 2003, is the earliest effective date assignable for thalassemia minor  The crux of the Veteran's argument remains that he is entitled to an earlier effective date for the grant of service connection for thalassemia minor because he originally filed a claim for this disorder on August 13, 1968, and the December 1968 rating decision denying service connection should be amended on the basis of CUE.  The Board has already explained why it does not find that there was clear and unmistakable error in the December 1968 rating decision.  

Applying the law to the facts of this case, an effective date earlier than January 3, 2003, is not warranted.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(r) (effective date of an evaluation and an award of compensation based on a reopened claim will be, "[d]ate of receipt of claim or date entitlement arose, whichever is later" (emphasis added)); Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("when a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen."); Sears v. Principi, 16 Vet. App. 244, 248 (2002) ("The Court thus holds that the effective-date statute, 38 U.S.C.A. § 5110(a), is clear on its face with respect to granting an effective date for an award of VA periodic monetary benefits no earlier than the date that the claim for reopening was filed.").

There was no evidence received from the Veteran between the 1980 claim and the 2003 application in the claims file.  Thus, there is no basis to consider whether the Veteran filed a formal claim, informal claim, or written intent to file a claim for service connection for thalassemia minor between 1980 and 2003.  

The Board notes that the claims file contains VA treatment records dated from June 1980 to January 1983 (records associated with the claims file after the January 2003 claim was filed), some of which reflects notations of the Veteran's blood abnormalities, to include his thalassemia.  These treatment records would not be deemed to establish an earlier claim for service connection for thalassemia minor.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) ("The mere presence of the medical evidence does not establish an intent on the part of the [claimant] to seek...service connection...").  Further, in MacPhee v. Nicholson, the United States Court of Appeals for the Federal Circuit (Federal Circuit) found that the mere mention of a condition in a medical record alone cannot be construed as a claim for service connection.  459 F.3d 1323, 1327 (Fed. Cir. 2006); see also 38 C.F.R. § 3.157 (2012).  Rather, the Federal Circuit found that "a medical examination report will only be considered an informal claim for an increase in disability benefits if service connection has already been established for the disability."  Id.; see also 38 C.F.R. § 3.157(b)(1) (medical records can serve as informal claim "when such reports relate to examination or treatment of a disability for which service-connection has previously been established.")  In other words, case law and VA regulations are clear that a VA medical record does not constitute an informal claim except for when the disability being treated was already service-connected.  In the current case, the Veteran was not service connected for thalassemia minor prior to January 2003.  Therefore, these records would not establish a basis to award an earlier effective date.  

As previously mentioned, the Veteran's claim for entitlement to service connection for thalassemia minor was last denied by the RO in the February 1980 rating action because the evidence of record indicated that thalassemia minor was a constitutional or developmental abnormality and not a disability under the law.  The Veteran filed another petition to reopen this claim for service connection for this condition, which was dated on January 3, 2003.  While the claim was denied in the December 2003 rating decision, the Board reopened and granted the Veteran's claim for service connection for thalassemia based on additional evidence of record which indicated that the thalassemia minor was etiologically related to service.  The Veteran's petition to reopen his claim for service connection was received by the RO on January 3, 2003.  Thus, the Board finds that January 3, 2002 is the date that entitlement to service connection for thalassemia minor arose.  

For all the reasons described above, the preponderance of the evidence is against the claim for entitlement to an effective date earlier than January 3, 2003, for the award of service connection for thalassemia minor.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.  



ORDER

Entitlement to an effective date earlier than January 3, 2003, for the grant of service connection for thalassemia minor, to include on the basis of clear and unmistakable error, is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


